Exhibit 10.70

English Translation

 

 

LOAN AGREEMENT

The Loan Agreement (hereinafter referred to as the “Agreement”) was entered into
on July 6, 2015 in Beijing, the People’s Republic of China (“China”):

By and between

 

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd., having its
registered address at Room 158, No.1 Building, No.3 Xijing Road, High-tech Park,
Badachu, Shijingshan District, Beijing; and

 

Party B: Beijing Changyou Star Digital Technology Co., Ltd., having its
registered address at Room A-1049, 2/F, No.3 Building, No.30 Yard, Shixing
Street, Shijingshan District, Beijing.

(For the purpose hereof, Party A and Party B are collectively referred to the
“parties” and, each a “party”).

Whereas:

 

1. Party A is a wholly foreign-owned enterprise legally established and validly
existing under the Chinese laws;

 

2. Party B, a limited liability company legally established and validly existing
under the Chinese laws, holds Beijing Guanyou Gamespace Digital Technology Co.,
Ltd. (the “Guanyou Gamespace”)’s 100% equity as a shareholder of Guanyou
Gamespace; and

 

3. Party A, Party B and Guanyou Gamespace’s original shareholder, Gamease,
concluded a Loan Succession and Share Transfer Agreement on July 6, 2015, under
which, both parties and Gamease agree that Party B inherits RMB 10 million (RMB
10,000,000.00) interest-free loan borrowed by Gamease from Party A.

NOW THEFEFORE, the parties hereby agree as follows to make clear their rights
and obligations through friendly negotiations:

 

1. Loan

 

1.1 According to the terms and conditions of the Agreement and the Loan
Succession and Share Transfer Agreement, Party A agrees that Party B inherits
RMB 10 million (RMB 10,000,000.00) interest-free loan borrowed by Gamease from
Party A and Party B agrees to accept the above loan.

 

1.2 Party B confirms that, as consideration, Party B has taken from Gamease
Guanyou Gamespace’s 100% equity.

 

2. Loan Term

 

2.1 The loan under the Agreement will be valid for ten (10) years after the
Agreement is signed, commencing on July 6, 2015 (the “Loan Term”); the Agreement
can only be extended with Party A’s confirmation and the extension time will be
determined by Party A at its own discretion.

 

1



--------------------------------------------------------------------------------

English Translation

 

 

 

2.2 Within the Loan Term, or within any extended one, if Party B falls under any
of the following circumstances, Party A has the right to determine the immediate
expiry of the loan hereunder by a written notice, and require Party B to repay
the loan in accordance with the Agreement:

 

(1) The party is no longer Party A or its affiliates;

 

(2) The party is bankruptcy, reorganized, liquidated, was ordered to shut down
or enters into any similar proceedings;

 

(3) The party commits criminal acts or is involved in criminal activities;

 

(4) Any other third party claims against the party for any amount exceeding RMB
Hundred Thousand (100,000);

 

(5) Any representations or warranties made by Party B under the Agreement are
proven untrue or inaccurate in any material respect when they are made; or Party
B breaches its obligations under the Agreement; or

 

(6) When permitted by Chinese laws, if Party A or its designated persons can
invest in the internet information services and other value-added telecom
business as well as other business conducted by Guanyou Gamespace; and Party A
has sent a written notice in connection with its purchase of Guanyou Gamespace’s
equity to Party B according to the Share Purchase Agreement signed with Party B,
to exercise those options.

 

3. Repayment

 

3.1 Party A may at any time and at its absolute discretion, send to Party B
repayment notice fifteen (15) days in advance, requiring Party B to repay any
part or all of the price. Both parties agree and confirm that Party B must and
can only repay the loan in the following ways: Party B (or its heirs, successors
or assignees), as required by Party A’s written notice, transfers all of its
equity held in Guanyou Gamespace to Party A and / or the persons designated by
Party A to the extent of permitted by Chinese laws, and shall repay the loan
hereunder by the proceeds sourcing from its equity transfer; moreover, the ratio
of the equity transferred in the equity held in Guanyou Gamespace on the date
hereof shall be the same as that of the price required to be repaid in the loan
on the date of the Agreement.

 

3.2 Without Party A’s prior written consent, Party B may not repay the loan in
whole or in part.

 

3.3 Based on Article 3.1 of the Agreement, the parties agree and confirm that,
to the extent and within the scope permitted by Chinese laws, Party A has the
right but not the obligation to buy or appoint any other persons at any time
(including natural persons, legal persons or other entities) to purchase all or
part of Party B’s equity in Guanyou Gamespace (the “Option”) but Party A shall
issue a written notice on equity purchase to Party B. Once the said written
notice is said by Party A, Party B shall immediately follow Party A’s wishes and
instructions, and transfer its equity held in Guanyou Gamespace in whole or in
part (including the equity obtained by Party A after that date) to Party A or
its designated person in accordance with its original investment price (the
“original investment price”, RMB 100,000 for every 1% equity) or at other price
as agreed by Party A if otherwise provided by law. Both parties agree and
confirm that when Party A exercises the Option, if in accordance with current
applicable laws and regulations, the permitted minimum price is higher than the
original investment price, the subscription price offered by Party A or a person
designated by Party A shall be the minimum price permitted by law; for the part
of the minimum price in excess of that of the underlying equity corresponding to
the original investment price, Party B shall repay to Party A according to
Article 4 of the Agreement. Both parties agreed to sign the Share Purchase
Agreement on the above matters.

 

2



--------------------------------------------------------------------------------

English Translation

 

 

 

3.4 Both parties agree that when the shareholders change procedures are handled
with the relevant industrial and commercial administrative department and Party
A or its nominee has become the lawful holder of the Underlying Shares, it shall
be deemed as the completion of the equity transfer under the Agreement.

 

3.5 When Party B repays the loan according to Article 3, the parties shall at
the same time complete the equity transfer as stated in Article 3; subject to
the satisfaction of the price, Party A or the person designated by Party A has
legally and fully taken corresponding equity of Guanyou Gamespace under Article
3, and except Share Pledge Agreement and Share Purchase Agreement signed with
Party A, there are no pledges or any other form of encumbrance on the equity.

 

4. Loan Interest

Both parties agree and confirm that unless otherwise agreed in the Agreement,
the loan hereunder is interest-free loan. However, when the loan expires and
Party B transfers the equity in accordance with the Agreement to Party A or its
designated person, the actual equity transfer price is higher than Party B’s
loan principal as required by law or for other causes, the part of the proceeds
from Party B’s equity transfer in excess of the loan principal, to the extent
permitted by law, shall be considered as interest or cost of funds possession,
which shall be repaid to Party A together with the loan principal.

 

5. Party B’s Representations, Warranties and Undertakings

 

5.1 Party B shall submit copy of the investment certificate recording its
holding of Guanyou Gamespace’s 100% equity to Party A.

 

5.2 As a security for the loan, Party B agrees to pledge all equity held in
Guanyou Gamespace to Party A and grant to Party A an option for the above
equity; and Party B agrees to, as required by Party A, sign the Equity Pledge
Agreement and Share Purchase Agreement.

 

5.3 Except the equity pledge and other rights created for Party A’s interests,
without Party A’s prior written consent, it does not sell, transfer, mortgage or
otherwise dispose of its equity or other benefits in Guanyou Gamespace, or allow
to create any other security interests thereon;

 

5.4 without Party A’s prior written consent, it will not agree at Guanyou
Gamespace’s board of shareholders (if applicable), or support or sign any
shareholder’s resolution to approve to sell, transfer, mortgage or otherwise
dispose of its legal or beneficial benefits in Guanyou Gamespace’s equity, or
allow to create any other security interests thereon, except made to Party A
and/or its designated persons;

 

3



--------------------------------------------------------------------------------

English Translation

 

 

 

5.5 without Party A’s prior written consent, it will not agree at Guanyou
Gamespace’s board of shareholders (if applicable), support or sign any
shareholders’ resolution approving Guanyou Gamespace’s merger or consolidation
with any person (for the purposes of the Agreement, “person” refers to any
natural person, corporation, partnership or other entity), or Guanyou
Gamespace’s acquisition of any person or its assets or investment in any person.

 

5.6 without Party A’s prior written consent, it will not incur any acts or
omissions constituting any significant impacts on Guanyou Gamespace’s assets,
business, and liabilities; without Party A’s prior written consent, it will not
sell, transfer, mortgage or otherwise dispose of any legal or beneficial
benefits in its assets, business or income, or allow to create any other
security interests thereon at any time as of the date hereof.

 

5.7 At the request of Party A, appoint the person nominated by Party A as
Guanyou Gamespace’s director and senior officer.

 

5.8 When Party A exercises the above option hereunder and to the extent
permitted by Chinese laws, immediately and unconditionally transfer all or part
of the equity it owns in Guanyou Gamespace to Party A and / or its designated
person and waive its pre-emptive rights on the equity transferred by Guanyou
Gamespace’s other shareholders.

 

5.9 it will not require Guanyou Gamespace to distribute dividends or make profit
distribution or will not, acting as Guanyou Gamespace’s shareholder, make any
shareholders’ decision consenting to distribute dividends or make profit
distribution to shareholders.

 

5.10 without Party A’s prior written consent, it will not replenish, change or
modify its articles of association, increase or decrease its registered capital
in any form, or in any way change its equity structure.

 

5.11 In accordance with sound financial and business standards and practices,
maintain its existence, prudently and effectively operate its business and
process services; at request of Party A, provide Party A with all information on
Guanyou Gamespace’s operations and financial condition; keep all business it has
been operating in the normal course of business, in order to maintain the value
of its assets.

 

5.12 without Party A’s prior written consent, it will not occur, inherit,
guarantee or tolerate any debts of Guanyou Gamespace, except the debts (i) other
than borrowing during normal or daily business course; (ii) disclosed to Party A
and obtained Party A’s prior written consent.

 

5.13 without Party A’s prior written consent, will not enter into any major
contracts (the purpose of this clause, if the value of a contract exceeds RMB
One Hundred Thousand (RMB 100,000.00), it shall be deemed a major contract),
except those signed in the normal course of business.

 

5.14 In order to maintain its ownership of Guanyou Gamespace’s equity, execute
all necessary or appropriate documents, take all necessary or appropriate
actions and file all necessary or appropriate complaints or claims to make all
necessary and appropriate defenses; forthwith notify Party A of any litigations,
arbitrations or administrative proceedings with respect to Guanyou Gamespace,
whether happened or may happen.

 

4



--------------------------------------------------------------------------------

English Translation

 

 

 

5.15 Only with Party A’s written authority, exercise all rights as Guanyou
Gamespace’s shareholder as required by Party A.

 

5.16 strictly abide by the provisions of the Agreement, earnestly fulfill its
obligations under the Agreement, and will not conduct any actions / omissions
sufficient to affect the validity and enforceability hereof.

 

5.17 Both parties agree and confirm that, for the purpose hereof, Party A’s
(written) consent refers to that the matters are subject to the approval of
Party A’s board of directors; and other approvals do not constitute Party A’s
(written) consent hereunder.

 

6. Taxes

Except as otherwise provided in the Agreement, the parties to the Agreement
shall pay their own taxes and fees payable based on the Agreement in accordance
with the laws and regulations. All taxes and other reasonable costs associated
with the loan are undertaken by Party A.

 

7. Effectiveness and Termination

 

7.1 The Agreement will take effect when signed by the parties.

 

7.2 Both parties agree and acknowledge that the Agreement will terminate on the
date when the parties fully fulfill all its obligations under the Agreement.
Both parties agree and confirm that the satisfaction of all the following
conditions is deemed as Party B’s performance of its obligations under the
Agreement:

 

(1) Party B has transferred its equity held in Guanyou Gamespace to Party A and
/ or the persons designated by Party A; and

 

(2) Party B has given all the transfer price under the Agreement or the price
obtained under the Share Purchase Agreement to Party A as repayment of price.

 

7.3 Unless (1) Party A commits serious negligence, fraud or other serious
offenses; or (2) Party B is terminated due to bankruptcy, dissolution or ordered
to close in accordance with the law, Party B may not unilaterally revoke or
terminate the Agreement under any circumstances.

 

8. Liability for Breach

 

8.1 If either party (the “defaulting party”) is in violation of any provision of
the Agreement, causing damages to the other party (the “non-defaulting party”),
the non-defaulting party may send written notice to the defaulting party,
requiring the defaulting party to immediately remedy and correct its breach; if
the defaulting party fails to take measures to the satisfaction of the
non-defaulting party within fifteen (15) days as of the non-defaulting party
sends the above notice in writing to remedy and correct its breach, the
non-defaulting party may take other remedies by the prescribed methods under the
Agreement or by legal means.

 

5



--------------------------------------------------------------------------------

English Translation

 

 

 

8.2 If Party B fails to repay the loan to Party A in accordance with the
Agreement, Party B shall pay to Party A liquidated damages for the part not
repaid at a rate of 0.02% per day (from the date when required by Party A) and
shall indemnify Party A for direct economic losses arising from Party B’s breach
(including but not limited to the market value of the equity held by Party B in
Guanyou Gamespace that is not transferred or the unpaid loan, whichever is
higher).

 

9. Confidentiality

 

9.1 The parties acknowledge and confirm that the oral or written information
exchanged with respect to the Agreement are confidential. The parties shall keep
all such information confidential, and without the prior written consent of
other party, they will not disclose any information to any third party;
otherwise, it shall be liable for breach and make compensation, except the
following information:

 

(a) known by or will be known by the public (except disclosed to the public by
one of the receiving party without authorization);

 

(b) as required to be disclosed by applicable laws or rules or regulations of
the securities exchange; or

 

(c) If any one party is required to disclose any information to its legal or
financial advisor for the transactions contemplated hereunder, the said legal or
financial advisers shall also be subject to the confidentiality similar to this
clause. Breach of confidentiality by either party’s staff or the agency hired by
that party will be deemed as that by that party, which shall therefore be liable
for breach. The present term will survive the invalidity, revocation,
termination or inoperability of the Agreement for any reason.

 

9.2 Party B shall return, destroy or otherwise dispose of all files, materials
or software containing the Confidential Information at the request of Party A
and stop using such confidential information after the termination hereof.

 

9.3 Notwithstanding the other provisions of the Agreement, Article 9 shall
survive the suspension and termination of the Agreement.

 

10. Notices

Any notices or other communication sent by either party under the Agreement
shall be made in writing, and sent to the following address or other address
specified by the other party from time to time by personal delivery, letter or
by facsimile. The notices shall be deemed served: (a) on the delivery date under
personal delivery; (b) for a notice sent by letter, on the seventh (7) day after
registered airmail (postage prepaid) is sent (marked on the postmark); or the
fourth (4) day after being sent to the internationally recognized delivery
service; and (c) if sent by fax, on the receipt time shown on the transmission
confirmation printed by the sender.

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd.

Address: Room 158, No.1 Building, No.3 Xijing Road, High-tech Park, Badachu,
Shijingshan District, Beijing

Party B: Beijing Changyou Star Digital Technology Co., Ltd.

Address: B Changyou Building, No.65 East Bajiao Street, Shijingshan District,
Beijing

 

6



--------------------------------------------------------------------------------

English Translation

 

 

 

11. Applicable Laws and Disputes Resolution

 

11.1 Conclusion, validity, execution, changes, interpretation, termination and
disputes resolution of the Agreement shall be governed by the laws of China.

 

11.2 All the disputes arising from or in relation to the Agreement, if any,
shall be amicably settled by the parties through amicable negotiations.

 

11.3 Where an agreement fails to be concluded within thirty (30) days after one
party requests to settle the disputes through negotiation, either party agrees
to submit the said disputes to Beijing Arbitration Commission for arbitration
under its arbitration rules then in force in Beijing. The arbitral award is
final and binding on all parties. All parties agree to be submitted and subject
to the arbitral award. When any dispute occurs and any dispute is under
arbitration, except the matter in question, the parties may still exercise other
rights under the Agreement and perform other obligations hereunder.

 

12. Miscellaneous

 

12.1 Titles of the Agreement are solely inserted for convenience and may not be
used to for explanation or interpretation or in other ways affect the meanings
of the provisions of the Agreement.

 

12.2 The parties hereto acknowledge that, once valid, the Agreement constitutes
the entire agreement and understanding between the parties with respect to the
subject matter hereof, and supersedes all previous oral or/and written ones
reached by and between the parties before the Agreement.

 

12.3 The Agreement is binding upon the parties hereto and their respective
heirs, successors and permitted transferees, and inures to their benefits.
Without Party A’s prior written consent, Party B may not transfer, pledge or
otherwise assign its rights, benefits or obligations hereunder.

 

12.4 Party B hereby agrees that, (i) if Party B is bankrupt, liquidated or
closed or enters into similar legal procedures, Party B agrees to immediately
transfer its rights and obligations under the Agreement to a person designated
by Party A; (ii) Party A can transfer to other third party its rights and
obligations under the Agreement when necessary. In such case, Party A is only
required to send written notice to Party B when such transfer occurs and no
longer secure Party B’s consent to that transfer.

 

12.5 Any rights, powers and remedies empowered by any provision of the Agreement
to the parties do not exclude any other rights, powers or remedies available to
that party under the law and other provisions hereof and a party’s exercise of
its rights, powers and remedies does not exclude its exercise of other rights,
powers and remedies available to it.

 

12.6 Any one party’s failure to exercise or timely exercise the rights, power
and remedy under the Agreement or available by law may not be considered as a
waiver of those rights and will not affect that party’s exercise of those rights
in other means in the future nor exercise of other rights of that party.

 

12.7 If any provision of the Agreement is held void, invalid, or unenforceable
by any court of competent jurisdiction or arbitration agency, such provision may
not affect or impair the validity or enforceability of the remaining provisions.
However, the parties hereto shall cease performance of the void, invalid and
unenforceable provisions, and only make them valid and enforceable within the
scope the closest to their original intention.

 

7



--------------------------------------------------------------------------------

English Translation

 

 

 

12.8 For matters uncovered herein, the parties shall otherwise decide the same
through friendly negotiations. The parties shall set down any changes and
amendments to the Agreement in a written agreement. The duly signed modification
agreements and supplementary agreements with respect to the Agreement constitute
an integral part hereof and bear the same legal effect as the Agreement.

 

12.9 The Agreement is made in four (4) copies of the same legal effect and each
party holds two (2).

THEREFORE, the parties sign or cause their legal representatives or authorized
representatives to sign the Agreement as of the date first written above.

(The remainder of this page is intentionally left blank.)

 

8



--------------------------------------------------------------------------------

English Translation

 

 

 

[Signature Page]

Party A: Beijing Changyou Gamespace Software Technology Co.,Ltd. (Seal)

Signature:                                                  

Party B: Beijing Changyou Star Digital Technology Co., Ltd. (Seal)

Signature:                                         

 

9